Case 2:18-cv-09439-JAK-AS Document 70 Filed 03/14/19 Page 1 of 6 Page ID #:780



   1   WEDGEWOOD
       Office of the General Counsel
   2    ALAN M. DETTELBACH (SBN 137540)
        adettelbach@wedgewood-inc.com
   3    SETH P. COX (SBN 277239)
        scox@wedgewood-inc.com
   4    JULIE A. CHOI (SBN 281100)
        jchoi@wedgewood-inc.com
   5    ELAINE YANG (SBN 285318)
        eyang@wedgewood-inc.com
   6   2015 Manhattan Beach Blvd., Suite 100
       Redondo Beach, CA 90278
   7   Telephone:     (310) 640-3070
       Facsimile:     (310) 640-3090
   8
       Attorneys for Defendants,
   9   Duke Partners II, LLC; Olivia Reyes; Sam
       Chandra dba Law Office of Sam Chandra,
  10   APC

  11
                                  UNITED STATES DISTRICT COURT
  12
                               CENTRAL DISTRICT OF CALIFORNIA
  13
        MELBA JEAN SPENCER,                           Case No.: 2:18-CV-09439-JAK-AS
  14
                                           Plaintiff, PROOF OF SERVICE ORDER RE
  15                                                  MARCH 14, 2019 ORDER
                            vs.
  16
        ADVANCE MORTGAGE                              Action filed:   November 6, 2018
  17    CORPORATION; AMCO SERVICE                     Trial Date:     None set
        CORPORATION; OCWEN LOAN
  18    SERVICING LLC; DUKE PARTNERS II,
        LLC; SAM CHANDRA DBA LAW
  19    OFFICE OF SAM CHANDRA, APC;
        WESTERN PROGRESSIVE, LLC; OLIVIA
        REYES, DOES 1 THROUGH 10
  20
                                         Defendants
  21

  22

  23

  24

  25

  26
  27

  28
                                            1
                      PROOF OF SERVICE ORDER RE MARCH 14, 2019 ORDER
Case 2:18-cv-09439-JAK-AS Document 70 Filed 03/14/19 Page 2 of 6 Page ID #:781



   1   TO THIS HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

   2          On March 14, 2019, the Court issued an Order re: Hearing on Motions to Dismiss, and

   3   Request to File Untimely Opposition (the “Order”). Dkt. 69. The Order required Defendants to

   4   “promptly provide telephonic and email notice to Plaintiff of the information in this Order.” A

   5   copy of this Order is attached hereto as Exhibit A.

   6          On March 14, 2019, at approximately 4:12 p.m. counsel for Defendants Olivia Reyes; Sam

   7   Chandra dba Law Office of Sam Chandra; and Duke Partners II, LLC (collectively, “Defendants”)
       called the telephone number that Plaintiff disclosed in Dkt. No. 32 and left a voicemail giving
   8
       notice of the Court’s Order. On March 14, 2019, at approximately 4:23 p.m., counsel for
   9
       Defendants sent an email to the email address that Plaintiff disclosed in Dkt. 32 attaching a copy
  10
       of the March 14, 2019 Order.
  11
              Accordingly, Defendants have complied with the Court’s March 14, 2019 Order.
  12

  13   Dated: March 14, 2019                                 WEDGEWOOD
  14                                                         OFFICE OF THE GENERAL COUNSEL

  15                                                 ______/s/ Elaine Yang______________
                                                           Elaine Yang
  16                                                       Attorneys for Defendants
                                                           Duke Partners II, LLC; Olivia Reyes; Sam
  17                                                       Chandra dba Law Office of Sam Chandra,
  18                                                       APC

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
                                             1
                       PROOF OF SERVICE ORDER RE MARCH 14, 2019 ORDER
Case 2:18-cv-09439-JAK-AS Document 70 Filed 03/14/19 Page 3 of 6 Page ID #:782




                                 EXHIBIT A
Case 2:18-cv-09439-JAK-AS Document 70
                                   69 Filed 03/14/19 Page 4
                                                          1 of 6
                                                               2 Page ID #:783
                                                                         #:778




  1
  2
  3
  4
  5
  6
  7
  8                     UNITED STATES DISTRICT COURT
  9       CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
 10 SPENCER, MELBA JEAN, a civilian               Case No. 2:18-cv-09439 JAK (ASx)
    invoking due process,
 11                                               ORDER RE HEARING ON
                Petitioner,                       MOTIONS TO DISMISS
 12                                               (DKTS. 13, 16, 19) AND
          vs.                                     REQUEST TO FILE
 13                                               UNTIMELY OPPOSITION
    ADVANCE MORTGAGE CORPORATION                  (DKT. 52);
 14 AMCO SERVICE CORPORATION
    OCWEN LOAN SERVICING LLC                      REQUEST TO CONTINUE
 15 DUKE PARTNERS II, LLC                         RULE 16(B)/26(F)
    SAM CHANDRA                                   SCHEDULING CONFERENCE
 16 LAW OFFICE OF SAM CHANDRA, APC                (DKT. 59)
    WESTERN PROGRESSIVE, LLC
 17 OLIVIA REYES
    DOES 1 through 10,
 18
                Respondents.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:18-cv-09439-JAK-AS Document 70
                                   69 Filed 03/14/19 Page 5
                                                          2 of 6
                                                               2 Page ID #:784
                                                                         #:779




  1        The Court has considered the matters raised with respect to the Motions to
  2 Dismiss (Dkts. 13, 16, 19) and the Request to File an Untimely Opposition (Dkt. 52)
  3 and has concluded that pursuant to Local Rule 7-15, the matter can be decided
  4 without oral argument. The Court advises the parties that the Motions, noticed for
  5 hearing on March 18, 2019, have been taken UNDER SUBMISSION and off its
  6 motion calendar. No appearance is necessary on March 18, 2019.
  7        Defendants’ joint request (Dkt. 59) to continue the Rule 16(b)/26(f)
  8 Scheduling Conference that is set for March 18, 2019 is GRANTED IN PART.
  9 The Scheduling Conference is taken OFF CALENDAR. A revised deadline for the
 10 submission of a Joint Rule 16(B)/Rule 26(f) Report will be set in the order ruling on
 11 the Motions.
 12        Defendants shall promptly provide telephonic and email notice to Plaintiff of
 13 the information in this Order, and file a corresponding proof of service on or before
 14 March 15, 2019, at 2:00 p.m.
 15        IT IS SO ORDERED.
 16
 17 Dated: March 14, 2019                   __________________________________
 18                                         JOHN A. KRONSTADT
                                            UNITED STATES DISTRICT JUDGE
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:18-cv-09439-JAK-AS Document 70 Filed 03/14/19 Page 6 of 6 Page ID #:785



   1                                   CERTIFICATE OF SERVICE
   2
             At the time of service, I was over 18 years of age and not a party to this action. I am
   3   employed in the County of Los Angeles, State of California. My business address is 2015
       Manhattan Beach Blvd., Suite 100, Redondo Beach, California 90278.
   4
            On March 14, 2019, I serve the following document(s) described as: PROOF OF
   5   SERVICE RE MARCH 14, 2019 ORDER
   6
       on the parties listed on the Court’s ECF docket via electronic service, and by email and
   7   telephone to:

   8   Melbaspencer356@gmail.com

   9   323-272-5004

  10          I declare under penalty of perjury under the laws of the United States of America that the
       foregoing is true and correct.
  11

  12          Executed on March 14, 2019, at Redondo Beach, California

  13
                                                            /s/ Elaine Yang
  14                                                        Elaine Yang
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
                                                   1
                                         PROOF OF SERVICE
